986 So. 2d 662 (2008)
J.S., Mother of L.A., a child, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellees.
No. 1D08-1242.
District Court of Appeal of Florida, First District.
July 24, 2008.
Radha Rothrock of the Rothrock Law Firm, P.A., Bonita Springs, for Appellant.
Adrienne C. Rodgers, Senior Attorney, Department of Children and Families, Panama City, for Appellee; Thomas Wade Young, Appellate Counsel, for Guardian ad Litem Program, Orlando.
PER CURIAM.
The mother appeals an order terminating her parental rights. The Department of Children and Families, appellee in this cause, has filed a notice of intent not to file answer brief and request for remand to the trial court for entry of findings. This filing reflects the department's agreement with appellant that the order does not comply with Florida Rule of Juvenile Procedure 8.260(a), which requires that all orders of the court be reduced to writing and contain specific findings of fact and conclusions of law. We treat the department's notice as a concession of error, find it to be proper, and reverse and remand for further proceedings.
REVERSED and REMANDED.
BARFIELD, WEBSTER, and LEWIS, JJ., concur.